Title: From Alexander Hamilton to James House, 20 October 1799
From: Hamilton, Alexander
To: House, James


          
            Sir
            New York October 20th. 1799
          
          As soon as you shall have received your instructions from the Pay Master General for the government of your conduct, you will repair to Fort McHenry, where which you will consider as your general station. That point is conceived to be the most convenient for the receipt and transmission by you of all the monies which shall be furnished for the Regiment
          With great consideration I am Sir Yr Obed St  
          Lt House—of the first Regt. of Artillerists 
        